Fourth Court of Appeals
                               San Antonio, Texas
                                    JUDGMENT
                                  No. 04-13-00882-CV

                           Joseph ZAPATA and Maria Banda,
                                     Appellants

                                            v.

                   WALTER MORTGAGE COMPANY LLC, et al.,
                               Appellee

              From the 79th Judicial District Court, Jim Wells County, Texas
                            Trial Court No. 10-03-48880-CV
                     Honorable Richard C. Terrell, Judge Presiding

     BEFORE JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE MARTINEZ

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION. Costs of appeal are assessed against appellants.

      SIGNED February 5, 2014.


                                             _________________________________
                                             Sandee Bryan Marion, Justice